DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 29 April 2022 have been fully considered but they are not persuasive.  
Applicant argues that Corbin fails to disclosed the claimed structure of the shielding structure, specifically that in Corbin the flexible circuit board is not a part of walls 264/coating 266 and does not protrude therefrom (pp. 9-10).  
While the examiner agrees that the flexible circuit board and the walls may be considered separate entities, the claims as written appear to define the shielding structure as including two separate entities.  
Specifically, claim 1 recites “wherein the shielding structure comprises an accommodating portion configured to accommodate the image sensor, and a protruding portion that protrudes from the accommodating portion”.  
As written, claim 1 does not define the direction of the protruding portion or specifically define the particular location/relationship of each portion.  Protruding may be defined as (see https://www.dictionary.com/browse/protruding):

    PNG
    media_image1.png
    372
    840
    media_image1.png
    Greyscale

	Since the flexible printed circuit board of Corbin projects outwards from the surface of the accommodating portion (see Figure 4), it is properly considered “a protruding portion” as claimed.
	Thus, Applicant’s arguments on this point are not considered persuasive.  
	With respect to claim 7, Applicant argues that the office action relies upon Official Notice as the principle evidence for rejecting this claim.  However, this is incorrect.  Claim 7 is rejected over the combination of Corbin in view of Official Notice.  In this case, Corbin is the principle evidence on which the rejection relies.   
	Applicant additionally argues that it is not well known to provide insulated coatings on mobile devices and states that a silicone case is different than an insulated coating as claimed, but does not provide any specific arguments as to why this is the case.  Additionally, Applicant has not addressed the Official Notice of rubberized coatings as provided in the rejection of the claim.  Thus, Applicant has not properly challenge to Official Notice statement as required in MPEP 2144.03:
To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate.

Applicant has not specifically pointed out any supposed errors or provided any arguments as to why the noticed fact is not considered to be common knowledge or well-known in the art.  Therefore, the Official Notice statement of claim 7 are hereby taken to be admitted prior art due to the inadequate traversal.  See MPEP 2144.03:
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.

	With respect to claim 11, Applicant is directed to the updated rejection below which has been amended to include Kim et al. (US 2016/0329628 A1) in support of the previous Official Notice statement.
	Therefore, for these reasons, Applicant’s arguments are not found persuasive and the rejections based on Corbin are maintained.


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Corbin et al. (US 2014/0111684 A1).[claim 1]
Regarding claim 1, Corbin discloses an electronic device comprising: a camera module that includes an image sensor and a shielding structure configured to shield components of the camera module from electromagnetic interference (EMI) (Figure 4, Item 236; Paragraph 0050-0051; note that metal shielding structures as described would provide EMI shielding to at least some degree); and an external structure that two-dimensionally surrounds the camera module (Figures 1-4; Items 12/12W, 58, 252/254), at least a portion of the external structure being conductive (Paragraph 0028), wherein the shielding structure comprises an accommodating portion configured to accommodate the image sensor (Figure 4, Item 264), and a protruding portion that protrudes from the accommodating portion (Figure 4, Item 262), and wherein the protruding portion of the shielding structure contacts the external structure (Figure 4, Items 280/282; Paragraphs 0053-0054, 0056-0061). [claim 2]
Regarding claim 2, Corbin discloses the electronic device of claim 1, wherein the protruding portion protrudes outward from a side wall of the accommodating portion (Figure 4, protrudes out on left and right sides of 264; alternatively protrudes from the bottom side of 264).[claim 3]
Regarding claim 3, Corbin discloses the electronic device of claim 1, wherein the protruding portion is configured to maintain contact with the external structure by elasticity (Paragraphs 0054-0059; note that a flexible printed circuit board, conducive foam and conductive fabric/adhesives are utilized to provide grounding structures, all of which would inherently have some degree of elasticity; further note that the claim does not specific how elasticity is utilized to maintain contact).[claim 4]
Regarding claim 4, Corbin discloses the electronic device of claim 1, wherein the external structure forms at least a portion of an external form of the electronic device (Figure 4, Item 12).[claim 5]
Regarding claim 5, Corbin discloses the electronic device of claim 4, wherein the external structure forms at least a portion of a side surface of the electronic device (Figure 4, Item 12, back side surface; see also Figure 1, Item 12A).[claim 6]
Regarding claim 6, Corbin discloses the electronic device of claim 1, wherein the external structure is not exposed to the outside of the electronic device (Figure 4, interior surfaces of 12/12W, 254 and 58 form an external structure which is not exposed to the outside of the device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corbin et al. (US 2014/0111684 A1) in view of Official Notice.[claim 7]
Regarding claim 7, Corbin discloses the electronic device of claim 1, wherein the external structure comprises a conductive body (Paragraph 0028), but does not disclose that an insulating coating provided on the conductive body.
However, Official Notice is taken that it is well known in the art to provide insulating coatings on mobile devices such as phones to provide increased grip, such as by provided a rubberized coating or silicone case.  Such coatings both provide better grip and provide protection to the device. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide an insulating coating to the device so that the device may be protected and to provide a better grip for the user.  

Claims 11, 12, 17 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corbin et al. (US 2014/0111684 A1) in view of Kim et al. (US 2016/0329628 A1).[claim 11]
Regarding claim 11, Corbin discloses electronic device comprising: a main circuit (Figure 2, Item 29); an electronic component connected to the main circuit (Figure 2, Items 30, 206): a first camera module connected to the main circuit (Figure 2, Item 30; Figure 4, Item 236; Paragraph 0033); a device housing including a side wall that surrounds a space in which the main circuit, the electronic component, and the first camera module are positioned (Figures 1 and 4, Item 12); and a front panel configured to cover the space in which the main circuit, the electronic component, and the first camera module are positioned (Figure 1, Item 50; Figure 4, Item 54/56), wherein at least a portion of the device housing is conductive (Paragraph 0028), 32wherein the first camera module comprises a first image sensor (Figure 4, Item 268), and a first shielding structure that surrounds the first image sensor (Figure 4, Item 266), wherein the first shielding structure of the first camera module comprises a first protruding portion that contacts the device housing (Figure 4, Item 262 and 280/282; Paragraphs 0053-0054, 0056-0061).  However, while Corbin describes the use of a flexible circuit board (Figure 4, Item 262), Corbin does not explicitly disclose that the main circuit, electronic component and camera module are connected to a main circuit board as claimed
However, Kim discloses a similar electronic device including a main circuit board on which a camera and various electronic components are directly connected (Figure 1, PCB 120m).  The use of such a main circuit board allows for a centralized connection point so that various systems and subsystems of the device may be connected to common control circuit thereby allowing each component to communicate with the others and to provide a common structure for the various components.  Therefore, it would have been obvious to provide a main circuit board for the main circuit and to connect each electronic device to the main circuit board to facilitate communication of the various systems/subsystems of the device and to provide a common structure for the various components.  [claim 12]
Regarding claim 12, see the rejection of claim 4 above, additionally note that the claim does not specifically state how the contact is made.[claim 17]
Regarding claim 17, Corbin discloses wherein the first camera module includes a front camera module that faces the front panel (Figures 1 and 4), and wherein the first protruding portion of the first shielding structure of the front camera module contacts the side wall of the device housing (see rejection of claim 12 above).[claim 37]
Regarding claim 37, see the rejection of claim 11 above and note that Kim discloses direct connections to a main circuit board as claimed (Figure 1).

Allowable Subject Matter
Claims 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 41 is allowed.[claims 38-41]
Regarding claims 38-41, while the prior art teaches similar structures, the prior art does not teach or reasonably suggest an electronic device having a protruding portion which physically or directly contacts the external structure, or wherein a protruding portion protrudes from one of a plurality of side walls at a position which is spaced apparat from a top and from a main circuit board as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anderson et al. (US 2004/0070541 A1) teaches an electronic device having an insulating coating (Paragraph 0037).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/Primary Examiner, Art Unit 2698